 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK, NATIONAL ASSOCIATION,                       Case No.: 2:15-cv-00287-APG-EJY

 4          Plaintiff                                   Order for Stipulation of Dismissal or
                                                                   Status Report
 5 v.

 6 SFR INVESTMENTS POOL 1, LLC,

 7          Defendant

 8         On September 23, 2019, the parties advised the court that they had reached a settlement

 9 and requested 90 days to file a stipulation of dismissal. More than 90 days have passed without a

10 stipulation of dismissal being filed.

11         I THEREFORE ORDER the parties to file either a stipulation of dismissal or a status

12 report by February 21, 2020

13         DATED this 3rd day of February, 2020.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
